DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections 

Claim 6 and 16 objected to because of the following informalities: “wherein the plurality of forecasts are output.” Appropriate correction is required.
Claim 7 and 17 objected to because of the following informalities: “wherein in the additional input.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 recite the limitation "multiple ones of the forecast" in lns 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “multiple ones of the forecast” would mean in the context of the claims.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1:
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, it is directed to a process.
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
“A multi-headed forecast method of creating artificial intelligence in machines and computer-based software applications, the method comprising: receiving input from the environment as state information; and outputting a plurality of forecasts, each of the plurality of forecasts corresponding to a different state information feature.” 
The limitations above recite the ideas of receiving input, outputting a desired prediction with that prediction corresponding to a different category. This is a mental process as described in MPEP 2601.04(a)(2)(III). 
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
No, the limitations do not add elements to integrate into a practical application. The claim
recites the following additional elements: “environment,” “state information,” and “forecasts.” These are directed to generic computer elements that do not integrate the abstract idea into a practical application. See MPEP 1206.04(d).
	Step 2B: do the limitations add elements amounting to more than the judicial exception?
	No. The limitations do not add relevant elements. “Environment,” “state information,” and “forecasts” are well-known, well-understood terms in the artificial intelligence art. The
limitations are specified at a high level of generality, to the judicial exception, e.g., a claim to an
abstract idea requiring no more than a generic computer to perform generic computer functions
that are well-understood, routine and conventional activities previously known to the industry, as
discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d) and
2106.05(f).).
	Thus, the claim is not patent eligible.
Regarding Claim 2:
“wherein weights or parameters of the network in all but a last layer of the network are shared among each of the plurality of forecasts.”
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
	Yes. The limitation is a mental process of judgment. See MPEP 2106.04(a)(2)(III).
	Step 2a, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
	No. The claim recites the additional elements of “weights,” “parameters,” and “networks.” These terms are well-known, well-understood terms in the artificial intelligence art. The
limitations are specified at a high level of generality, to the judicial exception, e.g., a claim to an
abstract idea requiring no more than a generic computer to perform generic computer functions
that are well-understood, routine and conventional activities previously known to the industry, as
discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d) and
2106.05(f).).
	Step 2B: do the limitations add elements amounting to more than the judicial exception?
	No. The limitations do not add relevant elements. “Weights,” “parameters,” and “forecasts” are well-known, well-understood terms in the artificial intelligence art. The limitations are specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d) and 2106.05(f).).
	Thus, the claim is not patent eligible.
 Regarding Claim 3:
further comprising minimizing a time required to learn each of the plurality of forecast by sharing, among each of the plurality of forecasts, weights or parameters of the network in all but a last layer of the network.
Step 2A, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
	Yes. The limitation is a mental process of judgment. See MPEP 2106.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
	No. The claim recites the additional elements of “time,” and “last layer,” however the element refers back to insignificant extra-solutional activity. See MPEP 2106.04(g).
	Step 2B: do the limitations add elements amounting to more than the judicial exception?
	No. The limitations do not add relevant elements. “Time,” and “last layer,” are well-known, well-understood terms in the artificial intelligence art. 
Thus, the claim is not patent eligible.
Regarding claim 4:
further comprising minimizing a computational cost of computing the plurality of forecasts by sharing, among each of the plurality of forecasts, weights or parameters of the network in all but a last layer of the network.
Step 2A, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
	Yes. The limitation is a mental process of judgment. See MPEP 2106.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
	No. The claim recites the additional elements of “computational cost.” This term is a well-known, well-understood term in the artificial intelligence art. The limitation is specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d) and 2106.05(f).).
Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. The limitations do not add relevant elements. “Computational cost,” is a well-known, well-understood term in the artificial intelligence art. The limitations are specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d) and 2106.05(f).).
	Thus, the claim is not patent eligible.
Regarding claim 5:
further comprising generalizing the state information.
	Step 2A, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
	Yes. The limitation is a mental process of inference. See MPEP 2106.04(a)(2)(III).
	Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
	No. The claim recites the additional element of “generalizing,” however the element refers back to insignificant extra-solutional activity. See MPEP 2106.04(g).
	Step 2B: do the limitations add elements amounting to more than the judicial exception?
	No. The limitations do not add relevant elements. “Generalizing,” is a well-known, well-understood term in the artificial intelligence art. The limitations are specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d) and 2106.05(f).).
	Thus, the claim is not patent eligible.
Regarding claim 6:
further comprising inputting at least one of a plurality of skill IDs and a plurality of forecast IDs to provide a hybrid network, wherein the plurality of forecasts are output for a set of similar skills or forecasts based, respectively on the plurality of skill IDs and the plurality of forecast IDs.
Step 2A, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
Yes. The limitation is a mental process of judgment. See MPEP 2106.04(a)(2)(III).
	Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
No. The claim recites the additional elements of “skill IDs,” “forecast IDs,” “skills,” “forecasts,” and “hybrid network,” however the elements refer back to insignificant extra-solutional activity. See MPEP 2106.04(g). 
Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. The claim recites the additional elements of “skill IDs,” “forecast IDs,” and “hybrid network,” however the elements refer back to mere data gathering. See MPEP 2106.05(b).
Regarding claim 7:
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, it is directed to a process.
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
 	“A multi-input forecast method of creating artificial intelligence in machines and computer-based software applications, the method comprising: receiving input from the environment as state information; receiving additional input from at least one of forecast IDs, skill IDs and parameter values; and outputting a forecast for each of the additional input.”
	The limitations above recite the ideas of receiving input through multiple means, and then outputting a desired prediction with that prediction corresponding to a different category. This is a mental process as described in MPEP 2601.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
	No, the limitations do not add elements to integrate into a practical application. The claim
recites the following additional elements: “environment,” “state information,” “forecast IDs,” “skill IDs,” “parameter values,” and “forecasts.” Attributes such as “environment,” “state information,” “parameter values,” and “forecasts” are directed to generic computer elements that do not integrate the abstract idea into a practical application. See MPEP 1206.04(d). Attributes such as “forecast IDs” and “skill IDs” are directed to insignificant extra-solutional activity. Both attributes are generated by the network or networks to create a value inherent to the instance of a system “snapshot.” See MPEP 2106.04(g).
	Step 2B: do the limitations add elements amounting to more than the judicial exception?
	No. The claim recites the additional elements of “environment,” “state information,” and “parameter values,” and “forecasts.” These terms are well-known, well-understood terms in the artificial intelligence art. The limitations are specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d) and 2106.05(f).). 
	Further, attributes such as “forecast IDs” and “skill IDs” are directed to mere data gathering. See MPEP 2106.05(b).
Regarding Claim 8:
	The multi-input forecast method of claim 7, wherein in the additional input includes a plurality of forecast IDs, wherein the forecast outputted is a forecast value for the forecast ID supplied as an input.
	Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
	Yes. The claim recites a mathematical process of organizing and manipulating information through mathematical correlations. See MPEP 2106.04(a)(2)(iii).
	Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
	No. The claim recites the additional elements of “forecast value,” however the elements refer back to insignificant extra-solutional activity. See MPEP 2106.04(g).
	Step 2B: do the limitations add elements amounting to more than the judicial exception?
	No. The claim recites the additional element of “forecast value,” however the elements refer back to mere data gathering. See MPEP 2106.05(b).
Regarding Claim 9:
	The multi-input forecast method of claim 7, wherein weights or parameters of the network are shared across multiple ones of the forecast.
As noted above, the terms “weights” and “parameters” are well-known, well-understood conventions of the discipline, which are subsequently directed to insignificant extra-solutional activity and mere data gathering.
Regarding Claim 10:
	The multi-input forecast method of claim 7, wherein the additional input includes a plurality of skill IDs.
As noted above, the term “skill ID,” is directed to insignificant extra-solutional activity and mere data gathering.
Regarding Claim 11:
	The multi-input forecast method of claim 10, further comprising generalizing the forecast based on skills that share common state dependencies.
	Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
	Yes. The claim recites a mental process of judgment. See MPEP 2106.04(a)(2)(III).
	Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
	No. The claim recites the additional element of “state dependencies,” however the element refers back to insignificant extra-solutional activity. See MPEP 2106.04(g).
	Step 2B: do the limitations add elements amounting to more than the judicial exception?
	No. The claim recites the additional element of “state dependencies,” but this is directed to mere data gathering. See MPEP 2106.05(b).
Regarding Claim 12:
	The multi-input forecast method of claim 7, wherein the additional input includes a variable input parameter that affects behavior.
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
Yes. The claim is directed to a mental process of judgment. See MPEP 2106.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
	No. The claim recites the additional element of “behavior,” however the element refers back to insignificant extra-solutional activity. See MPEP 2106.04(g).
	Step 2B: do the limitations add elements amounting to more than the judicial exception?
	No. The claim recites the additional element of “behavior.” This term is a well-known, well-understood term in the artificial intelligence art. The limitation is specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d) and 2106.05(f).).
Regarding Claim 13:
	Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, it is directed to a process. 
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
“A forecast network method of creating artificial intelligence in machines and computer-based software applications, the method comprising: receiving input from the environment as state information; receiving additional input from at least one of forecast IDs, skill IDs and parameter values; embedding the additional input into a learned reduced vector representation before being inputted to the forecast network; and outputting a forecast for each learned reduced vector representation.” 
	The limitations above recite the ideas of receiving input through multiple means, and then outputting a desired prediction with that prediction corresponding to a different category. This is a mental process as described in MPEP 2601.04(a)(2)(III).
	Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
No. The limitations recite the terms “environment,” “state information,” “forecast IDs,” “skill IDs,” “parameter values, “learned reduced vector representation,” and “forecast network.” The terms “environment,” “state information,” “parameter values,” “learned reduced vector representation,” and “forecast network.” Attributes such as “environment,” “state information,” “parameter values,” and “forecasts” are directed to generic computer elements that do not integrate the abstract idea into a practical application. See MPEP 1206.04(d). Attributes such as “forecast IDs” and “skill IDs” are directed to insignificant extra-solutional activity. Both attributes are generated by the network or networks to create a value inherent to the instance of a system “snapshot.” See MPEP 2106.04(g).
	Step 2B: do the limitations add elements amounting to more than the judicial exception?
	No. These limitations are specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d) and 2106.05(f).).
Furthermore, the terms “skill ID” and “forecast ID” refer back to insignificant extra-solutional activity. See MPEP 2106.05(b).
Regarding Claim 14:
The forecast network method of claim 13, further comprising outputting a plurality of forecasts, each of the plurality of forecasts corresponding to a different state information feature.
As discussed above, the term “state information” is directed to a generic computer element, which has a high level of generality above the judicial exception.
Regarding Claim 15:
The forecast network method of claim 14, wherein weights or parameters of the network in all but a last layer of the network are shared among each of the plurality of forecasts.
As discussed above, the terms “weights” and “parameters” are directed to a generic computer element, which have a high level of generality above the judicial exception.
Regarding Claim 16:
The forecast network method of claim 14, further comprising inputting at least one of a plurality of skill IDs and a plurality of forecast IDs to provide a hybrid network, wherein the plurality of forecasts are output for a set of similar skills or forecasts based, respectively on the plurality of skill IDs and the plurality of forecast IDs.
As discussed above, the terms “skill IDs” and “forecast IDs,” further including the terms “forecast,” “skills,” “forecasts,” and “hybrid network,” are noted to be unable to integrate into a practical application nor rise beyond the judicial exception. See Regarding Claim 6.
Regarding Claim 17:
The forecast network method of claim 13, wherein in the additional input includes a plurality of forecast IDs, wherein the forecast outputted is a forecast value for the forecast ID supplied as an input.
 	As discussed above, the term “forecast IDs,” further including the terms “forecast” and “forecast value” are noted to be unable to integrate into a practical application nor rise beyond the judicial exception. See Regarding Claim 8.
Regarding Claim 18:
	The forecast network method of claim 17, wherein weights or parameters of the network are shared across multiple ones of the forecast.
	As discussed above, the term “weights” and “parameters” are noted to be unable to integrate into a practical application nor rise beyond the judicial exception. See Regarding Claim 9.
Regarding Claim 19:
	The forecast network method of claim 17, wherein the additional input includes a plurality of skill IDs.
	As discussed above, the term “skill IDs” is noted to be unable to integrate into a practical application nor rise beyond the judicial exception. See Regarding Claim 10.
Regarding Claim 20:
	The forecast network method of claim 19, further comprising generalizing the forecast based on skills that share common state dependencies. 
	As discussed above, the term “forecast” and “state dependencies” is noted to be unable to integrate into a practical application nor rise beyond the judicial exception. See Regarding Claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US10475207B2, hereinafter Yang.
Regarding Claim 1:
	Yang teaches
	 receiving input from the environment as state information (Yang 3:32-45, Yang teaches an encoder which extracts environment information from the input image, which can be interpreted as different states, hence state information, and Fig. 1 and corresponding text); and outputting a plurality of forecasts, each of the plurality of forecasts corresponding to a different state information feature (Yang 9:39-43, Fig. 1, Yang describes using detection maps to determine different states based on an identified characteristic.)
Regarding Claim 2:
	Yang teaches
	weights or parameters of the network in all but a last layer of the network are shared among each of the plurality of forecasts (8:15-22, Fig. 3, Yang teaches a partial recurrent hourglass network, where all the weights and parameters are shared except for a last layer).
Regarding Claim 5:
	Yang teaches
	generalizing the state information (3:50-60, Yang teaches a decoder which determines information based on motion. It does this by making general determinations of where that motion is going, and dropping it into one of several categories—hence, generalization).
Regarding Claim 6:
	Yang teaches
inputting at least one of a plurality of skill IDs and a plurality of forecast IDs to provide a hybrid network, (3:37-40, Yang teaches the use of an RNN in order to determine a set of extracted features, making it a hybrid network), wherein the plurality of forecasts are output for a set of similar skills or forecasts based, respectively on the plurality of skill IDs and the plurality of forecast IDs (3:50-55, a skill ID refers to a displacement of distance and direction, while a forecast ID refers to the forecasted image generated as a result of the determination by the network. The flow decoder teaches that it is capable of determining displacement and direction, and an image reconstruction module is taught as creating a forecasted image as a result of the flow decoder’s determination).
Regarding Claim 7:
	Yang teaches
	 receiving input from the environment as state information (3:35-36, Yang teaches an encoder which extracts environment information from the input image, which can be interpreted as different states, hence state information); receiving additional input from at least one of forecast IDs, skill IDs and parameter values (In 5:30-35, the flow decoder can identify keypoints represented by graphical depictions, thus teaching an additional input of forecast IDs; in 12:57-65 Yang teaches an additional decoder that determines apparent motion, thus teaching an additional input of skill IDs; in 14:1-8, parameter values can be adjusted manually by applying greater or lesser weight to a value, thus teaching an additional input of parameter values); and outputting a forecast for each of the additional input (In 17:5-11, the flow decoder determines pixel displacement based on forecasted features).
Regarding Claim 8:
	the additional input includes a plurality of forecast IDs, wherein the forecast outputted is a forecast value for the forecast ID supplied as an input (In 14:17-26, Yang teaches that there is a LSTM component that outputs a value based on memory information at a time and the data set; this effectively constitutes a forecast value for the forecast ID which is used as an input). 
Regarding Claim 9:
	wherein weights or parameters of the network are shared across multiple ones of the forecast (14:64-67, 15:1-9 Yang teaches that a third output of the connection includes memory information distributed throughout the forecast). 
Regarding Claim 10:
	wherein the additional input includes a plurality of skill IDs (Yang teaches in 16:1-8 that pixel displacement is based on a set of extracted features, which is considered to be additional input to the network).
Regarding Claim 11:
	generalizing the forecast based on skills that share common state dependencies (Yang teaches in 9:47-62 that there is a skip connection that connects an encoder and decoder layer, effectively acting as a shortcut in order to avoid extra computation. This is a process of generalization because it avoids downsampling, which requires the raw image to be used and detected for different poses, each of which are a different state). 
Regarding Claim 12:
	wherein the additional input includes a variable input parameter that affects behavior (Yang 13:65-67, 14:1-8 teaches in that the LSTM output can modify particular values on a dataset at a given time, thus affecting network behavior).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kocabas, Muhammed, Salih Karagoz, and Emre Akbas. "Multiposenet: Fast multi-person pose estimation using pose residual network." Proceedings of the European conference on computer vision (ECCV). 2018, hereinafter Kocabas.
Yang teaches:
by sharing, among each of the plurality of forecasts, weights or parameters of the network in all but a last layer of the network (8:15-22, Fig. 3, Yang)
	However, Yang does not teach minimizing a time required to learn each of the plurality of forecast.
	In an analogous art of machine learning, Kocabas teaches a method of keypoint training for a pose detector that uses 480x480 image patches and is optimized for time with Adam (Pg. 8, Sect. 3.5, ¶3).
	On of ordinary skill in the art, at the time the invention was filed, would have been motivated to modify Yang in view of Kocabas to consider a method of minimizing a time requirement for each forecast. The motivation is to speed up the network to get predictable results faster.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of MonocLeNet: a convolutional neural network for real-time eye tracking in interactive applications. van Dueren den Hollander, C. J. P. (Author). 31 Aug 2018, hereinafter van Dueren den Hollander.
Yang teaches: 
by sharing, among each of the plurality of forecasts, weights or parameters of the network in all but a last layer of the network (8:15-22, Fig. 3, Yang)
However, Yang does not teach minimizing a computational cost of computing the plurality of forecasts. 
In an analogous art of image processing, van Dueren den Hollander teaches a truncation of the typical partial hourglass network using 4x4 pooling that reduces computational cost (Pg. 55, Sect. 7.3, ¶4).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to modify Yang in view of van Dueren den Hollander to reduce the amount of stress on the system. The motivation is to get predictable results by decreasing the overall strain on the network.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhao, Z., Chen, W., Wu, X., Chen, P.C.Y. and Liu, J. (2017), LSTM network: a deep learning approach for short-term traffic forecast. IET Intell. Transp. Syst., 11: 68-75, hereinafter Zhao.
Regarding Claim 13:
Yang teaches:
receiving input from the environment as state information (Yang 3:32-45; see Claims 1 and 7); receiving additional input from at least one of forecast IDs, skill IDs and parameter values (5:30-35, 12:57-65, 14:1-8; see Claim 6) and outputting a forecast for each learned reduced vector representation (17:50-60: Yang teaches a vector that generates a modified image based on the vector information where that vector information is based on comparison of output forecasts).
However, Yang does not teach embedding the additional input into a learned reduced vector representation before being inputted to the forecast network.
In an analogous art of traffic flow management, Zhao teaches that the input vectors are fed one at a time into the RNN, which causes the input vectors to be associated with the hidden layers prior to the forecast network (Pg. 3, Sect. 3.3, ¶2).  
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to include the teaching of Yang with the modification of Zhao to alter the way input vectors are received by the network. The motivation is to make sure the final output is not solely dependent on the current input but also on the previous layers.
Regarding Claim 14:
The combination of Yang and Zhao teaches:
further comprising outputting a plurality of forecasts, each of the plurality of forecasts corresponding to a different state information feature (Yang 9:39-43, Yang describes using detection maps to determine different states based on an identified characteristic.)
Regarding Claim 15:
The combination of Yang and Zhao teaches:
	weights or parameters of the network in all but a last layer of the network are shared among each of the plurality of forecasts (8:15-22, Fig. 3, Yang teaches a partial recurrent hourglass network, where all the weights and parameters are shared except for a last layer).
	Regarding Claim 16:	The combination of Yang and Zhao teaches:
inputting at least one of a plurality of skill IDs and a plurality of forecast IDs to provide a hybrid network, (3:37-40, Yang teaches the use of an RNN in order to determine a set of extracted features, making it a hybrid network), wherein the plurality of forecasts are output for a set of similar skills or forecasts based, respectively on the plurality of skill IDs and the plurality of forecast IDs (3:50-55, a skill ID refers to a displacement of distance and direction, while a forecast ID refers to the forecasted image generated as a result of the determination by the network. The flow decoder teaches that it is capable of determining displacement and direction, and an image reconstruction module is taught as creating a forecasted image as a result of the flow decoder’s determination).).
Regarding Claim 17:
The combination of Yang and Zhao teaches:
wherein in the additional input includes a plurality of forecast IDs, wherein the forecast outputted is a forecast value for the forecast ID supplied as an input (In 14:17-26, Yang teaches that there is a LSTM component that outputs a value based on memory information at a time and the data set; this effectively constitutes a forecast value for the forecast ID which is used as an input).
Regarding Claim 18:
The combination of Yang and Zhao teaches:
weights or parameters of the network in all but a last layer of the network are shared among each of the plurality of forecasts (8:15-22, Fig. 3, Yang teaches a partial recurrent hourglass network, where all the weights and parameters are shared except for a last layer).
Regarding Claim 19:
The combination of Yang and Zhao teaches:
wherein the additional input includes a plurality of skill IDs (Yang teaches in 16:1-8 that pixel displacement is based on a set of extracted features, which is considered to be additional input to the network).
Regarding Claim 20:
The combination of Yang and Zhao teaches:
generalizing the forecast based on skills that share common state dependencies (Yang teaches in 9:47-62 that there is a skip connection that connects an encoder and decoder layer, effectively acting as a shortcut in order to avoid extra computation. This is a process of generalization because it avoids downsampling, which requires the raw image to be used and detected for different poses, each of which are a different state).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL JUSTIN BREENE whose telephone number is (571)272-6320. The examiner can normally be reached Monday-Friday 9AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/P.J.B./Examiner, Art Unit 4173                                                                                                                                                                                                                                                                                                                                                                                                                

/KHOA D DOAN/Primary Examiner, Art Unit 2133